Judgment, Supreme court, New York County, dated April 7, 1977 is unanimously modified, on the law, on consent, without costs or disbursements, so as to strike from the third decretal paragraph thereof the phrase "respondents and their employees and successors” and substitute therefor the phrase "respondent Lawrence Peska Associates, Inc., and its employees and successors.” Appeal by respondent Lawrence Peska Associates, Inc., from said judgment is dismissed, without costs and without disbursements, for failure to prosecute and as abandoned. Concur—Silverman, J. P., Fein, Markewich and Sandler, JJ.